Case 2:19-ap-01148-RK        Doc 20 Filed 07/18/19 Entered 07/18/19 10:38:25                Desc
                               Main Document Page 1 of 2


 1

 2
                                                                  FILED & ENTERED
 3

 4                                                                      JUL 18 2019

 5                                                                 CLERK U.S. BANKRUPTCY COURT
                                                                   Central District of California
                                                                   BY bakchell DEPUTY CLERK
 6

 7                                       NOT FOR PUBLICATION

 8                             UNITED STATES BANKRUPTCY COURT
 9
                                 CENTRAL DISTRICT OF CALIFORNIA
10
                                         LOS ANGELES DIVISION
11
     In re:                                           Case No. 2:19-bk-11612-RK
12
     BARAKA HOLDINGS, LLC,                            Chapter 7
13

14                          Debtor.                   Adv. No. 2:19-ap-01148-RK

15                                                    ORDER DEEMING ADVERSARY
     BARAKA HOLDINGS, LLC,                            PROCEEDING DISMISSED AS OF JUNE
16                                                    24, 2019, PURSUANT TO FEDERAL
                            Plaintiff,                RULE OF CIVIL PROCEDURE 41(a) AND
17
                                                      FEDERAL RULE OF BANKRUPTCY
18            vs.                                     PROCEDURE 7041

19   ARIXA FUND III, L.P., et al.,
20                          Defendants.
21

22            On May 21, 2019, Plaintiff Baraka Holdings, LLC ("Plaintiff") initiated this adversary

23 proceeding by filing a Complaint for Damages and Equitable Relief (the "Complaint"),

24 Electronic Case Filing Number ("ECF") 1. On June 12, 2019, Defendants filed a motion to

25 dismiss the Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6), ECF 9, and a

26 motion to expunge lis pendens, ECF 10. The motion to expunge lis pendens appears to
27 have been resolved on July 8, 2019, when Plaintiff filed its Notice of Withdrawal of Lis

28 Pendens, ECF 19.

                                                    -1-
Case 2:19-ap-01148-RK       Doc 20 Filed 07/18/19 Entered 07/18/19 10:38:25          Desc
                              Main Document Page 2 of 2


 1           On June 24, 2019, Plaintiff filed a Notice of Voluntary Dismissal of an Adversary

 2 Proceeding That Does Not Involve Claims Under 11 U.S.C. § 727 [FRBP 7041(a)] (the

 3 "Notice of Dismissal"), ECF 18.

 4           Pursuant to Federal Rule of Civil Procedure 41(a), made applicable to adversary

 5 proceedings through Federal Rule of Bankruptcy Procedure 7041, a plaintiff may dismiss

 6 an action without a court order by filing a notice of dismissal "before the opposing party

 7 serves either an answer or a motion for summary judgment." Fed. R. Civ. P. 41(a)(1)(A).

 8 Courts strictly construe Rule 41(a)(1)(A) to preclude a plaintiff from voluntarily withdrawing

 9 an action only when the defendant has served, specifically, either an answer or a motion
10 for summary judgment. See Miller v. Reddin, 422 F.2d 1264, 1266 (9th Cir. 1970) (plaintiff

11 was not precluded from voluntarily dismissing its complaint even after the court had

12 announced its oral ruling at a hearing granting the defendants' Fed. R. Civ. P. 12(b)(6)

13 motion to dismiss). Such a dismissal "automatically terminates the action upon the filing of

14 the dismissal with the clerk. No order of court is required." Id. (citations omitted).

15           Accordingly, because Defendants have not filed an answer to the Complaint or a

16 motion for summary judgment, Plaintiff may dismiss this action as a matter of right,

17 notwithstanding the pending Rule 12(b)(6) motion to dismiss. Thus, the court hereby

18 deems this adversary proceeding DISMISSED as of the date Plaintiff filed its Notice of

19 Dismissal: June 24, 2019. This order obviates any uncertainty that this adversary
20 proceeding is dismissed.

21           IT IS SO ORDERED.

22                                                ###

23
     Date: July 18, 2019
24

25

26
27

28

                                                   -2-
